Citation Nr: 0514427	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-07 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a major depressive 
disorder.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, that, in pertinent part, denied service connection 
for a major depressive disorder.  

The Board notes that the veteran appears to have raised a new 
issue of service connection for post-traumatic stress 
disorder (PTSD) in his substantive appeal received in March 
2004.  The Board refers this matter to the RO for appropriate 
action.


REMAND

In a January 2005 written statement, the veteran requested a 
videoconference (i.e. video hearing) to be held at the RO in 
St. Petersburg, Florida.  As such a hearing has not yet been 
conducted, the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part:

1.  The RO should schedule the veteran 
for a Board videoconference hearing in 
connection with his appeal to be held 
in St. Petersburg.  The hearing should 
be scheduled in the order that this 
request was received.

2.  Thereafter, the case should be 
returned to the Board, if in order.  
The Board intimates no opinion as to 
the ultimate outcome of the case.  The 
veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




